Citation Nr: 1301443	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He thereafter served in the Reserves until December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  The Board previously remanded these claims in June 2010 and September 2011 for further development; they have been returned to the Board.  

For reasons discussed below, this appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In its September 2011 decision, the Board referred the issue of entitlement to service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear that any action was accomplished regarding this claim.  As the Board does not have jurisdiction over this issue, it is again referred to the AOJ for appropriate action. 


REMAND

The Board sincerely regrets further delay to the issues on appeal.  However, review of the record reveals that further action on these claims is warranted.  

Where VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, a remand confers on a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consistent with the Board's September 2011 remand, the Veteran's claims file was returned to the physician who completed the July 2010 VA examination for the purpose of obtaining additional medical opinions regarding the etiology of the Veteran's claimed arthritis and hypertension.  As discussed in the Board's remand, the July 2010 opinions were inadequate because, inter alia, the examiner appeared to rely upon a lack of a diagnosis of either condition during service, which is a legally inadequate explanation.  Additionally, in regards to hypertension, the July 2010 VA examination report did not contain any discussion as to whether this disease was either proximately caused or aggravated by service-connected diabetes mellitus, as claimed by the Veteran.  

Pertinent to the reasons for this remand, the Board finds the addendum rationale provided by the July 2010 examiner inadequate for reasons similar to those discussed in the September 2011 remand.  Review of the November 2011 addendum reveals that it was the physician's opinion that arthritis and hypertension are less likely caused by service as the Veteran's "STR [service treatment record] does not confirm the diagnosis of [either condition]."  As discussed above, regulations provide that a disability need not be diagnosed during service for service connection to be granted.  Thus, absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  Accordingly, another addendum opinion must be obtained. 

Regarding the Veteran's hypertension, the physician also opined that this disability was neither caused or aggravated by diabetes mellitus because post-service medical records show a diagnosis of hypertension (in 1999) which pre-dates diabetes (in 2003).  Such rationale does not explain why diabetes has not aggravated the Veteran's hypertension since 2003.  The Board notes that medical records dated in 2003 and 2009 show uncontrolled hypertension; thus, further discussion regarding aggravation is necessary.  

Prior to obtaining these medical opinions, to ensure that all due process requirements are met, and that the record is complete, the RO/AMC should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Such action should include providing the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  Specifically, the RO/AMC should request that the Veteran submit an updated release form for the purpose of obtaining medical records from Kaiser Permanente in Fairfield, California dated from March 1974 to June 1975.  A medical records release submitted by the Veteran in May 2009 reflects that he was treated for arthritis at this facility during this period; there is no indication that any request was made regarding these records.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Finally, any outstanding VA treatment records dated since October 2011 should be obtained from the appropriate facilities, including the Fairfield Outpatient Clinic (OPC) and the Northern California Health Care System (HCS) in Mather, California.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Such letter should specifically request that the Veteran submit an updated release form such that VA may request records pertaining to treatment of arthritis at Kaiser Permanente in Fairfield, California from March 1974 to June 1975.  

If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain from the appropriate VA facilities, including Northern California HCS and Fairfield OPC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2011.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, including a copy of this REMAND, should be forwarded to the examiner who provided the July 2010 and November 2011 medical opinions regarding the Veteran's hypertension and arthritis for an addendum opinion. 

With regard to the previously diagnosed hypertension, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that this disability is (a) causally related to the Veteran's active military service, or (b) aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

Regarding arthritis, the examiner should provide an opinion for each affected joint (hands and knees), consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that this disability is causally related to the Veteran's active military service.  

In rendering the requested opinions, the examiner should consider and discuss all pertinent medical and lay evidence of record, including the Veteran's service and post-service treatment records as well as his lay assertions of arthritis due to the physical requirements of his aircraft maintenance position (which included repetitive tasks) while on active duty service and in the Reserves.  Finally, the examiner should note that a statement that a disability is not due to service simply because it was not shown during service is inadequate absent some discussion as to what medical principles and findings support this statement.  

4.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



